Citation Nr: 0703394	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran served on active duty from July 1947 to March 
1969.  He died in October 2001, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Although the appellant, on her March 2004 VA Form 9, 
requested a hearing before the Board, she withdrew her 
hearing request in July 2004.

The Board notes that it is unclear from October 2002 and 
later statements whether the appellant intends to raise a 
claim for Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  If she does 
desire to raise such a claim, she should so notify the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that the veteran's death is 
etiologically related to service or to service-connected 
disabilities.  The record reflects that he died in October 
2001.  His certificate of death lists metastatic carcinoma to 
the liver due to mestastatic small cell carcinoma of the lung 
as the immediate cause of death.  "Chronic ulcer disease 
requiring surgery of stomach" is listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

At the time of his death, service connection was in effect 
for subtotal gastrectomy with hiatal hernia, anxiety 
reaction, right knee arthritis, left shoulder bursitis, 
residuals of a right eye pterygium, and for hemorrhoids.

VA, private, and military hospital treatment records on file 
document that the veteran had a history of tobacco use, and 
show that chest X-ray studies in 1996 revealed chronic 
obstructive pulmonary disease with chronic interstitial and 
pleural changes.  The records document treatment for prostate 
cancer in 1995 and 1996 (without metastasis), and for skin 
cancer affecting the nose in 1999.

In August 2001, he reported worsening bronchitis and 
emphysema, with symptoms including productive cough, 
shortness of breath, and fatigue.  Chest X-ray studies 
revealed the presence of numerous lesions in the lungs, and 
the veteran was referred to a military facility for further 
evaluation.  He was admitted to an Air Force medical facility 
in September 2001, and was shortly thereafter determined to 
have small cell lung cancer, with metastasis to the liver.  
He was noted to have a 2 pack per day smoking habit for 46 
years, ending around 1997.  As already noted, he died in 
October 2001.

The RO forwarded this case to a VA physician for an opinion 
concerning any relationship of the veteran's service 
connected gastrointestinal disorder to his death.  In an 
August 2002 statement, the physician noted that the treatment 
records before her included no reference to lung cancer, but 
did show a history of tobacco use; she explained that tobacco 
use was a major risk factor for the development of small cell 
lung cancer.  She concluded that the veteran's subtotal 
gastrectomy with hiatal hernia did not contribute in any 
significant degree to the veteran's ultimate death because of 
the rapidly fatal nature of the lung cancer.  She explained 
that the overriding and overwhelming reason for the lung 
cancer was tobacco use.

The Board points out that since the August 2002 opinion was 
rendered, two additional volumes of medical records have been 
added to the claims files.  Given this, the Board is of the 
opinion that another review of the claims files, for the 
purpose of addressing any relationship between the veteran's 
death and service or service-connected disability, is 
warranted.

In addition, the Board notes that the appellant contends that 
the veteran's fatal cancers might have been caused by 
radiation exposure while in service.  She argues that he 
probably was involved in atomic testing while working as a 
military policeman in the Aleutian Islands, and that he may 
have been exposed while guarding bombers at other times 
during service.  She recalled that he wore a film badge 
frequently during service.  The appellant also argues that he 
may have contracted cancer from working in the sun during 
service.

Service personnel records obtained by the appellant do show 
that the veteran served in Alaska, and that his duties as an 
air policeman did at times involve proximity to aircraft.  
They do not indicate that he participated in tests involving 
the atmospheric detonation of a nuclear device.  The Air 
Force Bases (AFB) at which he served included the following:  
Spokane, Davis, Shemya, Ft. Lawton, Macdill, Eglin, Parks AFB 
(California), Craig AFB (Alabama), Lowry AFB (Colorado), 
Perrin AFB (Texas), Orlando AFB (Florida), Wheelus AFB 
(Libya), and Keesler AFB (Mississippi).

The Board notes that where a veteran is shown to have been 
present in service at a test involving the atmospheric 
detonation of a nuclear device, and later develops lung or 
primary liver cancers, service connection is warranted for 
the lung or primary liver cancers under 38 C.F.R. § 3.309(d) 
(2006).

Lung and liver cancers are also considered radiogenic 
diseases pursuant to 38 C.F.R. § 3.311.  When a radiogenic 
disease first becomes manifest after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation in service, a radiation dose estimate will 
be obtained.  As relevant to the facts of this case, the 
regulation requires that a request be made for any available 
records concerning the veteran's exposure to radiation 
(including the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained), and that 
all such records be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. § 3.311 
(2006).

The service personnel records on file do not contain any DD 
Forms 1141 for the veteran.  Unfortunately, there is no 
indication that the RO has attempted to determine whether 
that form was maintained for the veteran, despite the 
appellant's contention that he did wear a radiation film 
badge frequently during service.  Nor has the RO attempted to 
verify whether the veteran participated in any atmospheric 
nuclear testing, to verify the veteran's exposure to ionizing 
radiation while serving at various Air Force bases during his 
career in the service, or to obtain a radiation dose estimate 
from VA's Under Secretary for Health in accordance with the 
requirements of 38 C.F.R. § 3.311 (a)(2)(iii) (2006).

In light of the above, the Board will remand the case for 
further evidentiary development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NRPC) and 
request that the NPRC provide copies of 
any DD Forms 1141 for the veteran and any 
other records which were compiled 
regarding any exposure of the veteran to 
ionizing radiation in service, including 
from any participation in atmospheric 
nuclear detonation tests between 1947 and 
1950. 

2.  The RO should also contact the 
Department of the Air Force and request 
copies of any DD Forms 1141 for the 
veteran and any other records which were 
compiled regarding any exposure of the 
veteran to ionizing radiation in service, 
including from any participation in 
atmospheric nuclear detonation tests 
between 1947 and 1950. 

3.  Following completion of the above, 
the RO should determine whether the 
veteran was present at any test during 
service between 1947 and 1950 involving 
the atmospheric detonation of a nuclear 
device.
 
4.  Thereafter, the RO should forward the 
claims folders to VA's Under Secretary 
for Health for preparation of a radiation 
dose estimate for the veteran, to include 
consideration of the claimed exposure of 
the veteran from proximity to bomber 
aircraft at the following military 
facilities, in accordance with the 
requirements of 38 C.F.R. § 3.311 
(a)(2)(iii) (2006):  Spokane, Davis, 
Shemya, Ft. Lawton, Macdill, Eglin, Parks 
AFB, Craig AFB, Lowry AFB, Perrin AFB, 
Orlando AFB, Wheelus AFB, and Keesler 
AFB.

5.  The RO should then determine whether 
the veteran was exposed to radiation 
during service, and, if so, should 
undertake any other development required 
under 38 C.F.R. § 3.311, to include 
review by the Director of the 
Compensation and Pension Service.

6.  The RO should also arrange for review 
of the veteran's claims folders by a VA 
physician with appropriate expertise.  
The examiner should provide an answer to 
each of the following questions: 

(a) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's fatal lung and/or 
secondary liver cancers were 
etiologically related to his service 
(including to any sun exposure 
therein), were manifest within one 
year of his discharge therefrom, or 
were caused or chronically worsened 
by his service-connected disorders 
(i.e. subtotal gastrectomy with 
hiatal hernia, anxiety reaction, 
right knee arthritis, left shoulder 
bursitis, residuals of a right eye 
pterygium, or hemorrhoids)?

(b) Is it at least as likely as not 
that subtotal gastrectomy with 
hiatal hernia caused or contributed 
substantially or materially to the 
cause of the veteran's death, 
resulted in debilitating effects and 
general impairment of health to an 
extent rendering the veteran 
materially less capable of resisting 
the effects of the lung and liver 
cancers, or had a material influence 
in accelerating death?  

(c)  Is it at least as likely as not 
that the veteran's death was 
otherwise etiologically related to 
service or to a service-connected 
disability (subtotal gastrectomy 
with hiatal hernia, anxiety 
reaction, right knee arthritis, left 
shoulder bursitis, residuals of a 
right eye pterygium, or 
hemorrhoids)?

The rationale for all opinions expressed 
should be provided.  
 
7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
should issue a supplemental statement of 
the case and provide the appellant and 
her representative an opportunity to 
respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

